In accordance with the principles which were examined at length in McCurdy v. Flibotte, 83 N.H. 143, and which were recognized and applied in Herschensohn v. Weisman, 80 N.H. 557 and Lemire v. Pilawski, 77 N.H. 116, defendant's exceptions must be overruled. The defendant's answer to the question of the witness, in either of the forms which were findable upon the evidence, clearly imported an admission of excessive speed. It is difficult to see how this admission could, under the circumstances, have been separated from the reference to insurance, but however this may be, it is plain that the trial court was not asked to make the attempt and defendant's general exceptions are therefore unavailing. McCurdy v. Flibotte, supra.
Judgment on the verdict.
All concurred. *Page 475